DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Publication 2018/0082798) in view of Okuzawa et al. (US Publication 2013/0329340).
In re claim 1, Tsuda discloses a method for manufacturing an electrolytic capacitor, the method comprising the steps of: 
preparing a cathode body (23 – Figure 2, ¶16) including a base material part having an 5outer surface that is roughened surface and has a pore opened at the outer surface (¶27-29; Note that the roughened surface produces recesses, or pores. Further, the roughening, as described in [¶0029] can be performed by a DC or AC electrolytic method, which is similar to that disclosed in the Instant Application.), and an inorganic conductive layer covering at least a part of the outer surface (¶27, ¶30-33, ¶79-81);
forming a wound body that includes the cathode body (23 – Figure 2), an anode body (21 – Figure 2, ¶15) having a dielectric layer (¶16), and a separator (23 – Figure 2, ¶15) interposed between the cathode body 10and the anode body (¶2) (¶82);
forming a capacitor element by attaching a conductive polymer to cover at least a part of the dielectric layer (¶16, ¶42, ¶85); and 
15impregnating the capacitor element with a liquid component (¶87-88).
Tsuda does not disclose attaching a phosphorus-containing compound layer to at least a part of inner wall of the pore in the cathode body.
Okuzawa discloses forming a first coating layer (8 – Figure 2, ¶14) containing phosphorous (¶14) directly contacting the surface of a cathode base material (2A – Figure 2, ¶14) (¶35) and covered by an inorganic conductive layer (2C – Figure 2, ¶14, ¶17). 
The combination of Tsuda and Okuzawa discloses attaching a phosphorus-containing compound layer to at least a part of inner wall of the pore in the cathode body.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the phosphorous coating layer of Okuzawa to provide for a capacitor component capable of suppressing an increase in resistance when charging and discharging over long periods of time (¶50).
In re claim 2, Tsuda in view of Okuzawa discloses the method for manufacturing an electrolytic capacitor according to claim 1, as explained above. Tsuda does not disclose wherein the step of attaching the phosphorus-containing compound layer is performed before the step of forming the capacitor element.
Okuzawa discloses wherein the step of attaching the phosphorus-containing compound layer is performed before the step of forming the capacitor element (¶35).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the phosphorous coating layer of Okuzawa to provide for a capacitor component capable of suppressing an increase in resistance when charging and discharging over long periods of time (¶50).
In re claim 3, Tsuda in view of Okuzawa discloses the method for manufacturing an electrolytic capacitor according to claim 1, as explained above. Tsuda does not disclose wherein the step of attaching the phosphorus-containing compound layer includes a step of impregnating the wound body with a solution containing a phosphorus compound and then subjecting the wound body to a 25heat treatment.
Okuzawa discloses wherein the step of attaching the phosphorus-containing compound layer includes a step of impregnating the wound body with a solution containing a phosphorus compound and then subjecting the wound body to a 25heat treatment (¶35, ¶40-41) .
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the phosphorous coating layer of Okuzawa to provide for a capacitor component capable of suppressing an increase in resistance when charging and discharging over long periods of time (¶50).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Publication 2018/0082798) in view of Okuzawa et al. (US Publication 2013/0329340) and in further view of Koseki et al. (US Publication 2015/0213962).
In re claim 6, Tsuda in view of Okuzawa discloses the method for manufacturing an electrolytic capacitor according to claim 1, as explained above. Tsuda does not disclose the method further comprising a step of forming an oxide coating film 15along the inner wall of the pore in the cathode body, the step of forming the oxide coating film being performed separately from the step of attaching the phosphorus-containing compound layer.
Koseki discloses a step of forming an oxide coating film 15along the inner wall of the pore in the cathode body (¶34).
The combination of Tsuda, Okuzawa and Koseki discloses the step of forming the oxide coating film being performed separately from the step of attaching the phosphorus-containing compound layer.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the oxide coating film process as described by Koseki to protect the cathode body from corrosion. 

Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the step of impregnating the wound body with the solution containing the phosphorous compound includes a step of anodizing an end surface of the anode body by applying a voltage to the anode body.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the step of attaching the phosphorous-containing compound layer includes a step of impregnating the cathode body with the phosphorous compound-containing solution followed by forming an oxide coating film along the inner wall of the pore by applying a voltage. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takeda et al. (US Publication 2006/0152882)		[¶26, ¶54]
Aoyama et al. (US Publication 2010/0202102)		[¶107, ¶118]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848